Citation Nr: 1736342	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-33 740	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a migraine headache disability.

4.  Entitlement to service connection for a left arm radiculopathy disability.


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to February 2005 in the U.S. Army and on active duty from May 2006 to September 2007 and October 2008 to September 2009 with the Michigan National Army National Guard.  The Veteran is the recipient of the Afghanistan Campaign Medal with campaign star and the Iraq Campaign Medal with two campaign stars.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction since transferred to the RO in Portland, Oregon.  

The issues of entitlement to service connection for cervical spine, left arm radiculopathy, and migraine headache disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran suffers from PTSD attributable to active service.  


CONCLUSION OF LAW

The service-connection criteria for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

With regard to a current disability, VA treatment records show diagnoses of PTSD.  See August 2010 Assessment; July 2016 VA Medical Records; February 2017 Private Opinion.

With regard to an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred, the Veteran had two deployments to Iraq and one deployment to Afghanistan.  The Board finds his reports of proximity to blasts to be credible and consistent with the circumstances of his service.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Moreover, service treatment records show the Veteran received treatment for anxiety and was prescribed medication for depression.  See November 2004 Service Treatment Record.

With regard to the remaining element of nexus, the Board notes that the record contains conflicting evidence.  Specifically, a VA opinion obtained in December 2010 does not support the Veteran's contention of an incurrence of acquired psychiatric disability in service.  However, VA treatment records dated August 2010 note the Veteran's three combat deployments resulted in a PTSD diagnosis.  Additionally, the Veteran submitted a February 2017 private medical opinion from R. H., PMHNP. The February 2017 report from R.H. notes that the Veteran was in close proximity to blasts and witnessed carnage in service, and that his current PTSD is connected to service. The Board notes the conclusions and rationale of the February 2017 are consistent with the service treatment record and the VA psychiatric treatment record.  

Because both the VA examination and the private opinion offered rationale in support of their opinions regarding etiology of the Veteran's PTSD, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current PTSD is related to his active service.  38 C.F.R. § 3.304 (2016).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and the claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

Although the Board regrets the delay, remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim.

First, the Veteran failed to report for scheduled VA examinations.  However, the record shows the Veteran experienced difficulties with stable housing during the pendency of the appeal.  See Statement in Support of Claim dated June 2011; see also VA treatment record dated August 2010.  The Board finds there is adequate evidence of good cause for the Veteran's failure to report for his VA examinations with regard to his claims for service connection and these examinations should be rescheduled.  The Veteran is reminded that failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655(a), (b) (2016).  

In addition, the Board notes the Veteran receives treatment for his claimed disabilities at VA facilities.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  

2.  Afford the Veteran a VA medical examination(s) for the purpose of determining the nature and etiology of any current cervical spine disability, left arm radiculopathy disability, and migraine headaches disability. 

The examiner is directed to review and note the findings from MRI of the Veteran's cervical spine - Bay Regional Medical Center dated February 2010.  The examiner should provide the following opinions, with supporting rationale:

a)  Whether it is at least as likely as not that a disability of the cervical spine is causally related to the Veteran's active service, or the service-connected left shoulder strain, or was aggravated by service or the left-shoulder condition (i.e., worsened beyond the normal progression of the disease).

b)  Whether it is at least as likely as not that a left arm radiculopathy disability is causally related to the Veteran's active service, or the service-connected left shoulder strain, or was aggravated by service or the left shoulder condition (i.e., worsened beyond the normal progression of the disease).

c)  Whether it is at least as likely as not that a migraine headaches disability is causally related to the Veteran's active service, or the service-connected left shoulder strain, or was aggravated by service or the left shoulder condition (i.e., worsened beyond the normal progression of the disease).

3.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


